Rosellini, C. J.
(dissenting) — For the reasons stated in my dissent to Cause No. 37933, I would decline jurisdiction of this case. It is true that the appellant did not propose that solution to the trial court in this case. According to the appellant, it did not raise the question because it considered that since it was relying on its contention that the Civil Aeronautics Board has primary jurisdiction, the case is not concerned solely with the internal affairs of the corporation. However, in my opinion, this case in its final posture is simply an action to have the court declare certain directors qualified to hold office. The first point in issue is whether the board of directors can arrogate to itself the right to pass on the qualifications of its own members. Again, the court proposes to render a declaratory judgment (if the Civil Aeronautics Board does not relieve it of the necessity) and, again, it will have to make decisions regarding the internal affairs of a foreign corporation, neces*347sarily involving the interpretation and application of the law of a sister state.
This case is so closely related to Cause No. 37933 that I think the court can with impunity apply the doctrine which was relied upon and argued in that case. This would result in a dismissal of the case. I would so order.
Hill, Hunter, and Hale, JJ., concur with Rosellini, C. J.
[Petition for rehearing denied July 11, 1966. By an order dated October 4, 1966, the Supreme Court, after hearing additional argument and considering affidavits and other documents filed by the parties, ruled that the issues raised by Cause No. 37452 were moot, and that the appeal should be dismissed.]